IN THE SUPREME COURT OF THE STATE OF DELAWARE

GREGORY DICKSON,                         §
                                         §   No. 170, 2014
      Defendant Below-                   §
      Appellant,                         §
                                         §
      v.                                 §   Court Below—Superior Court
                                         §   of the State of Delaware,
STATE OF DELAWARE,                       §   in and for New Castle County
                                         §   Cr. ID 0808020674
      Plaintiff Below-                   §
      Appellee.                          §

                          Submitted: June 4, 2014
                           Decided: July 23, 2014

Before STRINE, Chief Justice, HOLLAND, and RIDGELY, Justices.

                                     ORDER

      This 23rd day of July 2014, upon consideration of the appellant’s opening

brief and the State’s motion to affirm, it appears to the Court that:

      (1)    The appellant, Gregory Dickson, filed this appeal from the Superior

Court’s order denying his motion for modification of sentence. The State has a

filed a motion to affirm the judgment below on the ground that it is manifest on the

face of Dickson’s opening brief that his appeal is without merit. We agree and

affirm.

      (2)    Dickson pled guilty in February 2009 to one count of Rape in the

Second Degree. In exchange for his plea, the State dismissed three other felony

charges. The Superior Court sentenced Dickson as a habitual offender to forty
years at Level V incarceration. This Court affirmed the Superior Court’s judgment

on direct appeal.1

          (3)    On January 14, 2014, Dickson filed a motion for modification of

sentence asserting that he was making rehabilitative progress. For that reason, he

requested the Superior Court to suspend his forty-year sentence after thirty years

and successful completion of a GED high school diploma and several programs for

various levels of probation. The Superior Court denied Dickson’s motion by order

dated March 14, 2014. This appeal followed.

          (4)    Dickson raises no cognizable argument in his opening brief asserting

any error by the Superior Court in its March 14, 2014 order denying his motion for

modification of sentence. Accordingly, any claim of error as to that order is

deemed to be waived.2 The only issue Dickson raises in his opening brief contends

that the Superior Court should have allowed him to withdraw his guilty plea.

Dickson did not raise this issue in his motion for modification of sentence and,

thus, the Superior Court did not consider this claim below. Accordingly, we do not

consider his argument in this appeal.3 Moreover, the issue of whether Dickson

entered a knowing and voluntary guilty plea is a claim that was raised and rejected




1
    Dickson v. State, 2010 WL 537731 (Del. Feb. 16, 2010).
2
    Murphy v. State, 632 A.2d 1150, 1152 (Del. 1993).
3
    Del. Supr. Ct. R. 8 (2014).

                                                2
by this Court on Dickson’s direct appeal.4 Under the circumstances, we find no

basis to overturn the Superior Court’s judgment on appeal.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                               BY THE COURT:
                                               /s/ Leo E. Strine, Jr.
                                               Chief Justice




4
    Dickson v. State, 2010 WL 537731, at *2.

                                                 3